DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 5, 7, 10, 11, 17, and 20 are objected to because of the following informalities: 	Referring to claims 1, 3, 5, 7, 10, 11, 17, and 20, there are what appear to be extraneous spaces inserted throughout the claims. While these were the claims that Examiner noted, Applicant should take care to consider the remaining claims as well. 	Referring to claim 1, "receiving, by the first input/output module, processing results…"	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See for examples paragraph 30 of the pre-grant publication.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4358823 to McDonald et al. in further view of US 20070162906 to Chandhoke.

Referring to claim 1, McDonald discloses a method of performing failover for processors, the method comprising: 
	Although McDonald does not explicitly disclose that these processors may be programmable logic controllers in an automation environment and controlling a physical system using sensor inputs from field devices, this is very well known in the art. An example of this is shown by Chandhoke. From paragraph 2, "In recent years, programmable logic controllers (PLCs), have become central for controlling relays, motion, distributed resources, networking, and automation, among others. PLCs have become so ubiquitous because of their ability to provide a "generic" solution to a variety of control, measurement, and automation problems. Typically, a PLC includes a processor and a memory and may be coupled to various devices via an input/output. (I/O) interface." From paragraph 68, "As shown in FIG. 1A, the PLC 82 may be coupled to one or more devices, e.g., device(s) 60. In some embodiments, the devices may be coupled directly to the PLC via an electrical interface. The devices may also be 

Referring to claim 2, McDonald and Chandhoke disclosewherein the failover control process further comprises: deactivating, by the first input/output module, the first group of PLCs in the first PLC bank; and disabling, by the first input/output module, one or more output ports of the first group of PLCs in the first PLC bank associated with control of the physical system (McDonald, from column 3, "Alarm monitor 54 provides a reset signal to master processor 50 upon receipt of the error signal. Also, alarm monitor 54 will inactivate master clock 79 via bus 23, which is providing typical clock signals for activating various subsystems connected to the master processor 50. Also, alarm monitor 54 will relay via bus 21 an alarm signal to alarm monitor 65. …. Should the primary subsystem experience a failure, this fact will be detected by master processor 50 which informs alarm monitor 54. Alarm monitor 54 will deactivate master clock 79 and send alarm and online signals to alarm monitor 65 in the secondary subsystem. The alarm monitor 65 will activate master clock 78, which will in turn allow the various subsystems of the secondary portion of the integrated message accounting system to actively receive and transmit those signals used in the system. Master processor 64 is switched online with the remainder of the secondary subsystem.").

Referring to claims 11 and 12, see rejection of claims 1 and 2.

Allowable Subject Matter
Claims 3-10 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to claim 3, and consequently claims 4-10, the prior art does not teach or fairly suggest the failover control process comprises: sending, by the first input/output module, a failover message to the second input/output module instructing the second input/output module to resume control and drop outputs for a predetermined number of cycles.

Referring to claims 13-19, see claims 3-10 above.

Claim 20 is allowed.

Referring to claim 20, the prior art does not teach or fairly suggest a regeneration programming component configured to: in response to receiving a regeneration command from an input/output module, selecting a new control application binary file from the group of application binary files; compile the new control application binary file into an executable file; transmit a regeneration complete message to the input/output module; and execute the executable file, in the scope and context of claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited.
US20040006722, see abstract, paragraph 18
US4890284, see abstract
US20060136867, see abstract
US20100281459, see paragraph 25, figure 7
US20130125090, see abstract
US20150294114, see abstract
US20040153709, see abstract, paragraph 61
US20060070017, see paragraph 55
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656.  The examiner can normally be reached on weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL CHU/Primary Examiner, Art Unit 2114